Per Curiam.
Plaintiff received a jury verdict in the amount of $25,000 for defendant’s violation of the dramshop act, CLS 1961, § 436.22 (Stat Ann 1969 Cum Supp § 18.993).
A review of the record establishes there was sufficient and competent evidence upon which the jury could find as a question of fact that there was an unlawful sale by the agent of the owner. This illegal sale did have a causal connection with the injury to the plaintiff.
Exemplary damages are allowed by the statute for its violation, and malice does not have to be proved. The medical and dental proofs submitted by plaintiff were sufficient to reasonably support the verdict.
The introduction of insurance into the trial can be traced to questions by defense counsel and he cannot thereafter object to further interrogation or comment. Rosenberg v. Mageda (1930), 251 Mich 696; Gegan v. Kemp (1942), 302 Mich 218.
The statement of plaintiff’s counsel concerning the absence of the bartender at trial was also brought about by a remark of defense counsel and cannot be considered error.
Other issues raised by the defendant do not merit discussion.
Affirmed. Costs to appellee.